UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-4940


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANTHONY SHON SINGLETARY,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:13-cr-00074-TDS-1)


Submitted:   July 28, 2014                 Decided:   August 1, 2014


Before KING, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, John A. Dusenbury, Jr.,
Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant.   Ripley Rand, United States Attorney, JoAnna G.
McFadden, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Anthony Shon Singletary pleaded guilty to possession

of a firearm by a convicted felon, in violation of 18 U.S.C.

§§ 922(g)(1), 924(a)(2) (2012), and was sentenced to fifty-seven

months’ imprisonment.            Singletary appeals his sentence, arguing

that    the    district         court     erred          in     applying        a   four-level

enhancement        for    possession      of        a    firearm     in    connection       with

another felony offense under U.S. Sentencing Guidelines Manual

(“USSG”) § 2K2.1(b)(6)(B) (2012).                       We affirm.

              In   reviewing      the    district          court’s        application       of   a

Sentencing Guideline, we review its legal conclusions de novo

and its factual findings for clear error.                                 United States v.

Strieper, 666 F.3d 288, 292 (4th Cir. 2012).                                   An enhancement

under   USSG       § 2K2.1(b)(6)(B)            is       appropriate        when     a     firearm

possessed by a defendant “facilitated, or had the potential of

facilitating,        another      felony        offense.”            USSG       § 2K2.1      cmt.

n.14(A).       The       requirement     that       the       firearm     be   possessed     “in

connection with” another felony “is satisfied if the firearm had

some purpose or effect with respect to the other offense,” such

as to protect or embolden the actor.                       United States v. McKenzie-

Gude,   671    F.3d      452,   464     (4th    Cir.       2011)     (internal          quotation

marks omitted).           However, “the requirement is not satisfied if

the firearm was present due to mere accident or coincidence.”

United States v. Jenkins, 566 F.3d 160, 163 (4th Cir. 2009)

                                               2
(internal quotation marks omitted).                 The Guidelines commentary

specifically provides that a defendant possesses a firearm in

connection       with     another     felony     “in     the        case    of    a    drug

trafficking      offense       in   which   a    firearm       is    found       in   close

proximity to drugs, . . . because the presence of the firearm

has the potential of facilitating [the drug-trafficking] felony

offense.”    USSG § 2K2.1 cmt. n.14(B).

            On    appeal,      Singletary       argues      that     his    simultaneous

possession of the firearm and the drugs found in his residence

was merely coincidental.              Because the record was adequate to

support a contrary finding, however, we conclude the district

court did not err in imposing the enhancement.

            Accordingly,        we    affirm     Singletary’s         sentence.          We

dispense     with       oral   argument     because         the     facts    and      legal

contentions      are    adequately     presented       in    the     materials        before

this court and argument would not aid the decisional process.



                                                                                  AFFIRMED




                                            3